Mr. Chief Justice Snyder,
concurring.
I concur in the judgment of the Court and am in substantial agreement with the opinion of Mr. Justice Bela-val. However, I cannot concur in the discussion of due process of law contained therein. For me there is no question of due process of law involved in this case. Cf. Townsend v. Burke, 334 U. S. 736; Keenan v. Burke, 342 U. S. 881; Williams v. New York, 337 U. S. 241; Due Process and Legislative Standards in Sentencing, 101 U. of Pa. L. Rev. 257.
In resentencing the defendant, who was represented by counsel, the trial court took into consideration certain conduct and acts of the defendant which took place in the presence of the court. I cannot see how we can say that in so doing (1) it violated §§ 320 and 321 of the Code of Criminal Procedure, and (2) that such alleged violation rendered the judgment void and therefore subject to attack by habeas corpus.